Citation Nr: 1203097	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to August 1990 and January 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), that in relevant part, denied service connection for Reiter's syndrome.  The denial was confirmed in an October 2007 rating decision.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2010.  A transcript of the proceedings is included in the claims folder.  In February 2011, the Board remanded the case for further evidentiary development.  As will be explained further below, the Board is satisfied that the requested development has been accomplished and will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDING OF FACT

Reiter's syndrome was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's currently diagnosed disease is related to the myriad symptoms he experienced in service.  



CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2007 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports and opinions, treatise evidence from the internet, and the Veteran's statements and personal hearing testimony provided in April 2010.  

In the February 2011 remand, the Board found that the August 2007 VA examination and opinion were not sufficient to adjudicate the claim because some clinical factors were not specifically considered.  (To the extent that the examination report specifically discusses some of the specific symptoms experienced by the Veteran in service, the Board finds that this opinion is adequate for adjudication purposes).  The Veteran was afforded another VA examination in April 2011.  The April 2011 VA examination report reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the April 2011 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In his Post-Remand Brief, the Veteran's representative asserted that the April 2011 VA examination did not meet the directives outlined in the Board's remand and therefore another remand was necessary to ensure substantial compliance.  Specifically, he noted that a physician certified in family medicine would not have the expertise required to provide the requested opinion.  In the February 2011 remand, the Board requested that the examination be conducted by an "appropriate clinician."  A specific specialist certified in a certain field of medicine was not requested.  A review of the April 2011 examination report reveals that the physician reviewed the Veteran's claims file, thoroughly examined the Veteran, and addressed the relevant concerns outlined by the Board in the remand.  The Veteran's representative has not presented any affirmative evidence that the physician who provided the opinion had no clinical knowledge or experience with the symptoms, diagnosis or treatment of Reiter's syndrome, or was not able to address the specific points outlined in the Board's remand.  Notably, several of the Veteran's private treatment records denote that he was seen for his Reiter's syndrome by the family medicine division.  Hence, the Board finds that there has been substantial compliance to the Board's February 2011 Remand directives and concludes that another remand is not necessary for a new examination.  See Stegall, supra.  Consequently, VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); Voerth v. West, 13 Vet. App. 117, 120 (1999) (holding that in Savage the Court had clearly held that 38 C.F.R. § 3.303(b) does not relieve the claimant of his burden of providing a medical nexus).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as Reiter's syndrome (as a form of arthritis), if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran asserts that service connection is warranted for Reiter's syndrome.  According to him, he began to experience early symptoms of the disease while he was on active duty.  Dorland's Illustrated Medical Dictionary, 1830 (30th Ed. 2003) denotes that early symptoms of Reiter's syndrome include joint pain (including of the knees, ankle and feet); skin rashes; eye symptomatology (including conjunctivitis, uveitis, redness, irritation, watery eyes, and blurred vision); and gastrointestinal symptomatology (including fever, vomiting, and diarrhea).  Dorland's Illustrated Medical Dictionary also shows that one of the possible causes of Reiter's syndrome is a sexually transmitted disease.  Id.  

As outlined in the Board's February 2011 remand, the Veteran's service treatment records show that he complained of, and sought treatment for various symptoms, including joint pain, eye problems, gastrointestinal problems, skin rashes, and back pain.  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of various symptoms in service.  Specifically, he was seen for complaints of an abrasion of the conjunctiva of the right eye in November 1987, abdominal pain in January 1988, a right hand sore in March 1989, and low back pain in January 1990.  He complained of, and sought treatment for nausea, vomiting, diarrhea, stomach cramps, epigastric pain, chills, and/or fever on several occasions, including on January 7, 1988, January 14, 1988, April 11, 1988, June 20, 1988, January 3, 1989, July 10, 1989, July 27, 1989, March 6, 1990, April 11, 1990, and April 12, 1990.  Records from a German hospital also show that the Veteran was admitted to the hospital from November 25, 1989 to November 28, 1989 due to persisting profuse diarrhea that lasted for a few hours.  He was diagnosed with gastroenteritis and a gastrointestinal tract infection.  On September 24, 1986, he complained of left knee pain that was assessed as a bruised left knee.  On September 27, 1986, he complained of left knee pain that was assessed as mild left knee strain.  On March 24, 1988, the Veteran complained of experiencing pus and an infection in the 5th digit of his left foot.  The assessment was that of tinea pedis.  Tinea pedis was also diagnosed in August 1988.  

A September 1, 1988 service treatment record shows that the Veteran complained of persistent pain and swelling in the left foot for three weeks.  On September 2, 1988, he was seen again for complaints left foot swelling.  On physical examination, the examiner reported that there was mild soft tissue swelling over the dorsum of the foot; the assessment was a stress injury.  An undated service treatment record shows that the Veteran again complained of left foot pain; there was edema and tinea pedis between the toes.  The examiner's assessment was that of questionable gout versus infection versus an occult fracture.  

Service treatment records show that the Veteran was treated for a wart on his right hand.  On October 6, 1989, he was seen for complaints of bumps on the knuckle of the left index finger and on the second digit of the third finger on the right hand.  Clinical evaluation showed very small, firm reddish papules that were assessed as a mole versus valgaris.  A December 12, 1989 service treatment record shows that the Veteran complained of dry, itchy skin especially in the back of the neck and elbows.  The assessment was eczema.  On April 24, 1990, the Veteran complained of experiencing severely itchy welts and redness all over his body and a rash on his hands.  The assessment was urticaria.  A March 1990 service treatment record shows that the Veteran complained of "crabs."  The assessment was pediculosis pubis.  

He also has another one of the elements required to substantiate a claim for service connection, namely a current disability.  VA examination reports, hospitalization records, and private medical records show that he has been diagnosed with Reiter's syndrome.  

However, the record is lacking with respect to the remaining element needed to establish a claim for service connection - competent and credible evidence of a nexus between the claimed in-service symptoms and the present disability.  The clinical opinions in the claims folder are against the Veteran's claim.  Upon VA examination in August 2007, the examiner concluded that the Veteran's abrasion of the conjunctiva of the right eye, his gastrointestinal complaints, his right hand wart, and his low back pain were not related to the Veteran's currently manifested Reiter's syndrome.  The examiner noted that the symptoms the Veteran sought treatment for in service were self-limiting and not precursors of Reiter's syndrome.  Specifically, the abrasion of the right eye was a traumatic event and not related to Reiter's syndrome.  With regard to the abrasion of the conjunctiva, a similar conclusion was made upon VA eye examination also in January 2009.  

Similar conclusions and opinions were rendered upon VA examination in April 2011.  After a thorough clinical evaluation and a review of the claims file, the examiner opined that it was less likely that the Veteran's Reiter's syndrome was caused by or resulted from his military service.  Specifically, he remarked that the symptom complex experienced by the Veteran in service, including pediculosis pubis, left knee and foot complaints, eye problem, low back difficulties, and gastrointestinal symptomatology did not form a pattern consistent with undiagnosed Reiter's syndrome.  Rather, they represented isolated, mostly self-limited medical conditions.  Additionally, the examiner noted that the earliest clinical diagnosis of Reiter's syndrome was in 1997, which is more than five years after the Veteran's discharge from military service in March 1991.  The examiner provided a rationale in support of his opinion after considering all of the relevant evidence as well as the Veteran's assertions.  

The Board observes that in a March 2011 VA eye examination report, the physician noted that  the Veteran's claims file showed he experienced an abrasion of the conjunctiva of the right eye in November 1987.  He also states that "[s]ervice treatment records show multiple evaluations with the conclusion by multiple doctors that he has eye-related problems from his Reiter's syndrome."  It is unclear if the physician meant service treatment records in this context to be records contained in his claims folder or specifically the Veteran's service treatment records (i.e., treatment reports recorded during the Veteran's active military service).  However, the Board has reviewed the Veteran's service treatment records, which contain only the isolated report of right eye problems that was diagnosed as an abrasion of the conjunctiva.  The Veteran was not diagnosed with uveitis in service.  Hence, to the extent that his medical statement supports the Veteran's claim, the Board finds that it has limited probative value since it is not based on an accurate factual premise.  

The Veteran has submitted internet treatise evidence from The Arthritis Society in support of his claim.  However, the information contained in this document supports a finding that the Veteran's Reiter's syndrome was not initially manifest in service or within one year of his discharge.  The document notes that Reiter's syndrome is caused by a bacteria and that the symptoms usually appear "one to three weeks (rarely months)" after an episode of an intestinal infection caused by salmonella, shigella, campylobacter or yersinia (emphasis added).  If the intestinal symptoms the Veteran experienced in service were due to Reiter's syndrome, the disease would clearly have been diagnosed prior to 1997.  The document also notes that the symptoms may also appear after an infection of the sexually transmitted disease Chlamydia.  The Veteran was not treated for Chlamydia in service.  Notably, in the April 1997 VA hospitalization discharge summary (which contains the first question of a diagnosis of Reiter's syndrome in the current record), the Veteran gave a history of sexual contact three to four weeks ago with a broken condom.  He presented with complaints of a painful right ankle with progressive swelling, swelling in the right knee, nausea and vomiting, fevers and chills, and a yellow urethral discharge.  He denied any trauma.  He was treated with antibiotics for gonococcus and Chlamydia.  Symptoms improved with antibiotics and steroid injections in the ankle.  Hence, the Board concludes that this document is not sufficient upon which to grant the Veteran's claim.  

The Veteran is competent to provide testimony as to having experienced various symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with Reiter's syndrome or to relate the symptoms he experienced in service to a clinical disease entity.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a specific disease in service or shortly thereafter lacks probative value and does not constitute competent medical evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  Reiter's syndrome is a complex disorder that requires medical training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent medical evidence.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, although the Veteran asserts continued symptoms since his discharge from service, an Emergency Department report dated in June 1995 did not note a questionable diagnosis of Reiter's syndrome and the Veteran did not report a prior diagnosis of this disease.  His chief complaint at the time was nausea and vomiting.  Upon admission, he admitted to having had 10 to 12 beers the preceding evening, as well as some methamphetamines and marijuana.  He noted that none of this was unusual for him.  His eyes were clear but he remarked that his vision was fuzzy, his skin demonstrated no rashes, and there were no complaints of joint pain or swelling.  The assessment was abdominal pain of uncertain etiology, urinary tract infection and poly drug abuse.  Reiter's syndrome was not mentioned.  In a June 1999 phone call to a private facility, the Veteran noted that he had been having problems with his Reiter's syndrome and that he had been "waxing and waning for 15 y[ea]rs."  However, there are no clinical records in the file showing a diagnosis of Reiter's syndrome prior to 1997.  The Veteran's report of a 15-year history of the disease is simply not credible in light of his failure to mention the disease during a period of hospitalization four years prior.  Similarly, the private medical records dated in 2002 show that the Veteran was seen in December 2002 and reported that he had been diagnosed with Reiter's syndrome 10 years prior.  However, there is no supporting medical documentation noting that the Veteran had been diagnosed with Reiter's syndrome in 1992.  Again, in light of the June 1995 hospitalization report showing no complaints of Reiter's syndrome, as well as the Veteran's contrary statements regarding the initial diagnosis of the disease, the Board finds his statement in 2002 to be lacking in credibility.  As such, the evidence does not support a finding of continuity of symptomatology following any of the in-service complaints as required to establish service connection pursuant to 38 C.F.R. § 3.303(b).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the Board may consider evidence of a prolonged period without medical complaint, along with other factors when considering a claim based on continuity of symptomatology).  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence (i.e., competent medical or competent and credible lay evidence) that the currently diagnosed Reiter's syndrome began in or is otherwise etiologically related to active service (including the myriad symptoms experienced by the Veteran in service), service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Hence, the claim must be denied.  See Gilbert, supra.  


ORDER

Service connection for Reiter's syndrome is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


